The Chancellor.
This is an application for security for costs. The affidavit on the part of the defendants is positive that the complainant is insolvent, and has removed from the state with his family. On the other side, the solicitor swears he is confident that the complainant intends to return to the state, and that his absence is temporary. He has, for the present, changed his actual residenqe; and, as it is evident, from the bill itself, that the suit is carried on for the benefit of his creditors, there is no reason why they should *604be permitted to carry on this suit in the name of a man who is, for the time at least, a non-resident and an insolvent, without security for costs.- He must, within thirty days, given security by a bond, in the penalty of $250, with two sufficient sureties, to be approved of by the register and filed in his office; and in default thereof, the bill must be dismissed, with costs. In the mean time, all proceedings on the part of the complainant must be stayed. (1 Sim. & Stu. R. 348. 1 Paige’s R. 644. 4 Dow. & Ry. R. 81.)